Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive in view of the new rejection below.
Applicants argument that the claims now defines that the outer circumferential surface has the form of a part of an envelope surface of a cylinder, which is taught by the rejection below.
Applicants arguments are also moot in view of the new rejection below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holder (US. 6692006B2).
Holder discloses a packing ring (e.g. figure 2B) for a sealing device for a rotating or oscillating body, comprising at least two segments that are arranged around a common main axis (X) and spaced apart from  each other in a circumferential direction such that an outer circumferential surface (e.g. outer surface in figure 2B) of each segment moves toward the main axis (X) when wear occurs at an inner circumferential surface of the segments (e.g. intended use or method limitation which is given little or no patentable weight in an apparatus claim see MPEP 2113-2114), wherein the outer circumferential surface has the form of a part of an envelope surface of a cylinder (e.g. see figure 2B), wherein the packing ring has at least one indicator means (e.g. pin having hole 70) that indicates a position of the outer circumferential surface of at least one of the segments or a portion thereof in a radial direction (R) perpendicular to the main axis (X) of the packing ring, with the indicator means having a longitudinal axis extending in the radial direction (R), wherein the indicator means comprises at least one indicator pin (e.g. figure 2B shows pin ), which is arranged on one of the at least two segments such that the indicator pin moves towards the main axis (X) along with the segment when the wear occurs (e.g. it is noted that applicant is only claiming a packing ring), and wherein the at least one indicator pin is arranged such that it extends away from the outer circumferential surface of the segment in the radial direction. The at least one indicator pin is joined to the segment. The packing ring comprises a tube spring (e.g. 71), which is arranged in a common groove (e.g. 68) of the segments such that the tube spring applies a force to segments in the radial direction (see description of 71). The at least one indicator pin is partly arranged in the groove so that it is held by the tube spring (e.g. that is the case since the packing ring segment, the pin and the common groove are integral with the tube spring).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davison et al (US. 3,836158) in view of Meller (US. 20130175762).
Davison discloses a packing ring (figures) for a sealing device, comprising: at least two segments (e.g. 20, figures) that are arranged around a common main axis (see figures) and spaced apart from each other in a circumferential direction and wherein the packing ring has projections (e.g. 24). The packing ring having an outer surface that is form of a part of an envelop surface of cylinder (e.g. outermost surface of the packing ring). The packing ring comprises a tube spring (e.g. tube spring 28), which is arranged in a common groove of the segment such that the tube spring applies a force to the segments in the radial direction. 
Davison discloses the invention as claimed above but fails to disclose that the outer circumferential surface having at least one indicator means that indicates a position of the outer circumferential surface of the at least one segments or a portion thereof in the radial direction perpendicular to the main axis of the packing and the indicator means comprises at least one indicator pin that extends away from the outer circumferential surface. Meller discloses a ring (8) with an outer circumferential surface (e.g. outer surface shown in figure 13) with a pin (e.g. 13) thereon which extends outwardly of the outer circumferential surface. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have at least one segment of Davison to have a pin as taught by Meller, to prevent twist or anti-rotation or as an indicator (inherent function of a visual indicator or a pin as stated in Meller, see description of 13 in Meller).
The combination of references teach that the indicator means on an outer circumferential surface and this would also provide the limitation the at least one indicator pin is partly arranged in the groove so that it is held by the tube spring (e.g. pin stays in place since spring goes around circumferential).
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Davison and Meller in view of Lee (US. 4,046,387).
Davison discloses the invention as claimed above but fails to disclose the at least one indicator pin comprises a slanted surface, wherein the slanted surface makes with the radial direction (R) an angle alpha > 0°. Lee discloses a pin indicator with an angle surface that is largen than 0 degrees. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the pin of Davison to have an angle surface as taught by Lee, to provide an indicator that can be seen or inserted in an opening (e.g. figures 1-2 of Lee and description of 16 and 30).
Davison and Lee disclose the claimed invention except that the angle is less than 20 degrees.  Discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an angle that is less than 20 degrees as a matter of design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Meller and Cain teach at least limitation of independent claims and some dependent claims. The reference of Cain is to change orientation as explained to applicant’s representative in an interview.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675